                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

  Rickey A. Fuquea,                    )    C/A No.: 1:19-2723-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )               ORDER
                                       )
  Walter Vereen, S. Salem, C.          )
  Nevils, C. Blackwelder, and P.       )
  Wellman,                             )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on defendants’ motion to consolidate

the deadline to answer or otherwise plead. [ECF No. 23]. By way of

background, the undersigned issued an order on October 4, 2019, directing

the United States Marshal Service (“USMS”) to effect service of process in

this case. [ECF No. 11]. The USMS served both the United States Attorney

for the District of South Carolina (“the USA”) and the United States Attorney

General within ten days of the order. [ECF Nos. 21, 22]. Sixty days after the

USA was served, on December 10, 2019, the Assistant United States

Attorney (“AUSA”) filed the instant motion to consolidate response times to

file one responsive pleading for all defendants. The motion further indicates

that none of the individual defendants have yet been served. [ECF no. 23 at

1].
      Upon review of the motion, the court inquired with the USMS the

status of service on the individual defendants, as over 60 days have elapsed

since service was ordered and the summonses expire in less than 30 days.

USMS advised that it inquired with the Bureau of Prisons (“BOP”)

immediately after service was ordered, and again on November 1, 2019, to

determine whether BOP counsel was authorized to accept service of process

on behalf of the individual defendants. Upon inquiring yet again on

December 11, 2019, BOP counsel advised USMS it was authorized to accept

service on behalf of individual defendants. Thus, 60 days after service was

authorized, no individual defendant appears to have been served, despite the

USMS’ inquiries to BOP counsel.

      Such delays are not an isolated event. As in this case, the court is not

informed until the day that a responsive pleading appears to be due (based on

the day the USA was served) that service has not been effected on several,

and often all, defendants. Also as in this case, there is no indication in the

motion that BOP counsel has failed to advise the USMS for over two months

whether it is authorized to accept service on behalf of individual defendants.

Despite the AUSA’s appearance by way of the motion on behalf of the

unserved defendants, the motion typically indicates that additional time is

needed, as the USA’s office must have the express permission of the

Department of Justice and the individual defendants to represent them. The

                                      2
end result in this case is typical of others—although the USA’s office and the

BOP have been aware of the case since early October 2019 and have had

ample time to identify the individual defendants and determine whether

service can be accepted for them, absolutely no progress has been made. The

motion contains no explanation of why no progress has been made, but

simply requests what is essentially an unlimited extension. The court is then

forced to independently investigate service issues or risk even greater time be

wasted.

      The undersigned therefore directs the following procedure to ensure

that service is efficiently effected. Failure to follow this procedure will result

in the undersigned’s denials of requests for extensions of time. After service

of a complaint in which federal employees are named as defendants in their

individual capacity, within 30 days of service of process on the USA, the

assigned AUSA shall advise the court whether the BOP has been authorized

to accept service on behalf of all or some of the defendants and whether BOP

counsel has so communicated to the USMS. If the BOP has not received

authorization to accept service on behalf of a defendant, the undersigned will

issue an order directing the BOP to provide the last known home address of

the defendant and the court will authorize personal service there. If the BOP

has been unable to determine whether it can accept service due to problems

identifying the defendant, the AUSA is to so communicate to the court. This

                                        3
procedure will allow the court to determine whether any consolidation of

response time is necessary or should include all defendants. Absent

communication by the AUSA to the court that it is seeking authority to

represent the individual defendants, their answers are due within 60 days of

proper service.

      After the BOP has accepted service on behalf of all those authorized,

the USA’s office, BOP counsel, and individual defendants are directed to

work together to expeditiously submit the required paperwork to determine

representation. Any requests for extensions of time based on failure to receive

authorization shall include the dates upon which requests for representation

were made to DOJ and specific information regarding attempts to obtain

permission from the individual defendants. To the extent there is an atypical

delay, the AUSA should so communicate to the court.

      The undersigned will no longer consider any requests for extensions of

time to file a responsive pleading or motion to consolidate the response times

of all defendants that are made 60 days or more after the first interested

party is served.

      In the instant case, defendants’ motion is granted to the extent it

requests consolidation of response times. The defendants may file a joint

responsive pleading within 60 days of the earliest served defendant. The USA



                                      4
should coordinate with BOP counsel immediately, even before service so that

the required permissions may be obtained efficiently.

     The AUSA is directed to share this order with the Civil Chief of the

USA’s office. Counsel are reminded of the mandate of Rule 1 of the Federal

Rules of Civil Procedure requiring the rules be “construed, administered, and

employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”

     IT IS SO ORDERED.



December 12, 2019                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      5
